Filed 2/25/13 Marriage of Foscalina CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----


In re the Marriage of JOEL and BRIDGETT                                                      C069820
FOSCALINA.

JOEL FOSCALINA,                                                                   (Super. Ct. No. FL63924)

                   Appellant,

         v.

BRIDGETT FOSCALINA,

                   Respondent.




         Joel Foscalina, husband, appeals from a trial court judgment dividing community
property, ordering husband to pay to Bridgett Foscalina, wife, $2,268 in order to equalize
the division of community property, and reserving jurisdiction over the issues of support
and marital status. Husband‟s sole claim on appeal is that the trial court erred in denying
his motion to continue the trial.
         We affirm the judgment.


                                                             1
                                    BACKGROUND
       In August 2010 husband filed a petition to dissolve the parties‟ 23-year marriage.
He subsequently filed a motion seeking spousal support. In support of his motion,
husband said he was an out-of-work carpenter and his unemployment insurance benefits
were insufficient to cover his “basic” living expenses. Wife opposed husband‟s motion,
noting that she too was unemployed and struggling to cover her own expenses.
       Husband filed a second motion for spousal support in June 2011. Husband, now
representing himself, noted that his previous motion had been withdrawn by former
counsel without his knowledge or consent. Husband said he needed spousal support
because he continued to be unemployed and was now “without a home.”
       On July 11, 2011, husband caused a subpoena duces tecum to be issued, ordering
wife to appear at trial on August 24, 2011, and produce documents related to a 2004 Ford
Explorer and an “accident in 2010.”
       On August 5, 2011, husband caused a second subpoena duces tecum to be issued,
directing the “Law office of Michael Darlington” (wife‟s counsel) to appear at trial on
August 24, 2011, and produce documents showing wife‟s “2011 Income Declaration,
January 2011 through July 31, 2011 and all Unemployment Income for 2011.”
       On August 17, 2011, husband filed his list of exhibits and a “hearing brief” related
to the trial scheduled for August 24, 2011.
       On August 24, 2011, the parties appeared for a two-hour trial “on all issues.” On
the day of trial, wife filed her trial brief with numerous exhibits attached. Husband
immediately moved for a continuance, arguing he needed time to review wife‟s trial brief
and the exhibits.
       Wife indicated there was no new information in the trial brief except her request
that husband pay support for their incapacitated adult child. The trial court invited
husband to review the trial brief and the attachments; if any of the attachments were a
“surprise[]” to husband, he was directed to tell the court why that surprise warranted a

                                              2
continuance. Husband indicated he would need “more time than today to figure [that]
out.” The trial court denied his motion.
        The trial court advised husband that the trial brief and its attachments were merely
a summary of all the information already provided to husband and the court. The purpose
of the brief, the court explained, was simply to put all the relevant material in one place
so the court (and husband) could more easily locate the documents on which wife would
rely at trial.
        The trial thus began. Husband testified and explained why he needed spousal
support. He was struggling to find carpentry work and believed wife was not working to
her earning capacity. He also believed it was easier for her to find work than it was for
him.
        Wife testified she was working as often as she could given that she was caring for
their adult son, who she claimed suffered from mental and physical illnesses. Wife also
presented uncontroverted evidence regarding the parties‟ community property, including
husband‟s annuity and pension accounts, and the value of that property.
        At the close of trial, husband stated, “[t]he only argument I have right now is on
the spousal support issue. And my argument is: I have no income, I have no home, and I
have no money, and I need some help. Whether it be temporary spousal support or how,
my argument is that I need some money, I need help.” The court took the matter under
submission.
        The court subsequently issued its “intended decision.” The court found there was
no evidence of community debt, reserved jurisdiction over specified pension funds,
divided the community property according to wife‟s proposed division, and ordered
husband to pay to wife $2,268 in order to equalize the division of property. The court
made numerous findings regarding the parties‟ respective financial situations and
ultimately ordered no spousal support to be paid to either husband or wife. The court
also ruled that no support would be paid to wife for the parties‟ adult child. The court

                                              3
nevertheless reserved jurisdiction over the issue of support “should financial facts
change.”
       A final judgment incorporating the court‟s intended decision was entered on
September 27, 2011. A notice of entry of judgment was filed and served on October 4,
2011. Husband appeals from the judgment.
                                       DISCUSSION
       Husband‟s sole contention on appeal is that the trial court erred in denying his
request to continue the trial. Husband‟s contention is without merit.
       We will reverse an appealable order only if the appealing party has shown
prejudice; in other words, it was reasonably probable a result more favorable to him or
her would have been reached in the absence of error. (In re Marriage of Jones (1998)
60 Cal.App.4th 685, 694; Cal. Const., art. VI, § 13 [a judgment may be set aside for
procedural error only if the error resulted in a miscarriage of justice].)
       Husband claims the trial court erred in refusing to continue the trial for two weeks
to allow him time to review wife‟s trial brief. Husband has failed, however, to show that
he would have received a more favorable result if the trial court had granted his request.
Accordingly, his claim fails.
       Moreover, the trial court‟s ruling on a motion to continue is subject to reversal
only for a manifest abuse of discretion. Such an abuse may appear where the denial
“ „has the practical effect of denying the applicant a fair hearing.‟ ” (In re Marriage of
Hoffmeister (1984) 161 Cal.App.3d 1163, 1169.) The abuse of discretion must
affirmatively appear from the appellate record. (Ballard v. Uribe (1986) 41 Cal.3d 564,
574-575 [“a party challenging a judgment has the burden of showing reversible error by
an adequate record”].)
       The trial court gave husband the opportunity to review the trial brief in court and
invited husband to renew his motion to continue the trial if he saw anything he had not
seen before. The only “new” issue was wife‟s request for child support for the parties‟

                                               4
adult child, which the court denied. Husband participated in the trial, and had the
opportunity to present his arguments and evidence and to cross-examine wife. On this
record, we conclude husband received a fair hearing. Accordingly, we see no abuse of
discretion.
                                     DISPOSITION
       The judgment is affirmed.



                                                            RAYE             , P. J.



We concur:



      NICHOLSON             , J.



      BUTZ                  , J.




                                             5